DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent number 16/972,063 filed on 12/4/2020.
Currently, claims 37-60 are pending examined. 
Claims 1-36 have been cancelled. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/4/2020 is being considered by the examiner.
Claim Objections
Claims 37-60 are objected to because of the following informalities: claim 37, lines 5-7; an abbreviation “HSL” should be spelled out once in the claim.  Appropriate correction is required. Claim 38-60 depending upon the objected claim 37 are also objected. Claim 37, line 4; a phrase “characterized in that” should be read -- wherein --. Correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Re claim 37, line 4; a citation “its” is confusing and indefinite because it is not clear that if “its” referring to which structure? Clarification is required. Claims 38-60 depending upon the rejected claim 37 are also rejected. Claim 52 having the same issues as mentioned is also rejected. 
Re claim 37, lines 5-6; a citation “the HSL” does not have a proper antecedent basis. Correction is required. 
Re claim 42, lines 1-2; a citation “the hue” does not have a proper antecedent basis. Correction is required. 
Re claim 45, line 2; a citation “which” is confusing and indefinite because it is not clear if “which” referring to which structure? Clarification is required. Claims 53-54 having the same issues as mentioned are also rejected. 
Re claim 47, lines 1-2; a citation “the one or more layers the colour” does not have a proper antecedent basis. Correction is required. 
Re claim 48, line 3; a citation “the smaller angle” does not have a proper antecedent basis. Correction is required. 
Re claim 50, line 2; a citation "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Correction is required. 
Re claim 53, lines 4-6; a citation “the aforementioned edges” does not have a proper antecedent basis. Correction is required. Claim 54 having the same issues as mentioned is also rejected. 
Re claim 55, lines 2-3; a citation “the edges of the panel by cutting the edge” does not have a proper antecedent basis. Correction is required. 

Re claim 55, line 6; a conditional citation “if” is confusing and indefinite because it is not clear that if the citation follows the “if” is ever happened. Clarification is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claims 40-64 of 16/972,074 (U.S. Patent No. has not issued). Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed structures (e.g. claims 37-54) of the instant application are encompassed within the allowed claims 40-64 (16/972,074); however, method claims 55-60 depending upon the rejected claim 37 are also rejected. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale